Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 1 of 15

SCHAFKOPF LAW, LLC

ATTORNEYS AT LAW

October 22, 2019
U.S. District Court, ED of PA
Office of the Clerk of Court
U.S. Courthouse
601 Market Street, Room 2609
Philadelphia, PA 19106
Re: Goodwin v Pennsylvania Department of Transportation et al
To Whom It May Concern:
Enclosed please find one (1) original and one (1) copy of Plaintiff's Civil Action
Complaint, along with a CD containing a pdf version of same and a check in the amount of

$400.00, in regards to the above captioned matter.

Kindly file the original Complaint and return a time-stamped copy to the undersigned
along with the Civil Action Summonses.

Sincerely,

ary Pehafrf

Gary Schafkopf, Esq.

11 BALA AVENUE + BALA CYNWYD, PA 19004 * PHONE 610-664-5200 Ext. 104 + FAX 888-283-1334

 
Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 2 of 15
CIVIL COVER SHEET

The 38 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

JS 44 (Rev. 02/19)

provided by focal rules of court. This form, approved by the Judicial Con

erence of the

purpose of initiating the civil docket sheet. (SEZ INSTRUCTIONS ON NEXT PAGE OF THIS FORM,

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
Alexander Goodwin

(b) County of Residence of First Listed Plaintiff Lancaster PA
(EXCEPT IN U.S. PLAINTIFF CASES)

c) Attorneys (Miryt Nanre, Address, ana Telephone Number;

Schafkopf Law, 14 Bala Ave

Bala Cynwyd PA 19004; 610-664-5200

Weisberg Law, 7 S. Morton Ave, Morton PA 19070; 610-690-0801
Mildenberg Law, 1735 Market St,Phila PA 19103; 215-545-4870

DEFENDANTS

County of Residence

NOTE;

Attomeys (if Known)

 

of First Listed Defendant

Pennsylvania Department of Transportation, PennDOT Engineering
District 8, Bob Coldren, Daniel Bowers, and Diana Weaver

GN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II, BASES OF JURISDICTION (Place an “X” in One Box Only)

Ot U.S. Goverament

Plaintiff

O82. US. Government
Defendant

i

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

E51 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

183 Recovery of Overpayment
of Vetcran’s Benefits

160 Stockholders’ Suits

199 Other Contract

195 Contract Product Liabitity

196 Franchise

OQ O0n00 f

OOOO a

  

IV. NATURE OF SUIFF (Ptace an “x"

  

 

44 Federal Question
(U8. Government Nat a Party)

O 4 Diversity
(indicate Citizenship of Parties ia fem TD)

 

 
    

in One Box Onty)

PERSONAL INJURY

 

(For Diversity Cases Only)

Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PIF DEF PYF DEF
Citizen of This State m1 om 1 Incorporated or Principal Place go¢ o4
of Business In This State
Citizen of Another State O2 © 2 Incorporated and Principal Place o5 5
of Business In Another State
Citizen or Subject of a O03 OO 3 Foreign Nation O06 O86

Foreign Country

 

  
   

PERSONALINJURY = [7] 625 Drug Related Seizure

0 310 Airplane O 365 Personal Injury - of Property 21 USC 881
(3 355 Airplane Product Product Liabikity 0 690 Other

Liahihty 0 367 Health Caref
O 320 Assault, Libel & Pharmaceutical

Slander Personal Injury
C7 330 Federal Employers’ Product Liability

Liability 0 368 Asbestos Personal
O 340 Marine Injury Product
( 345 Marine Product Liability

Liability PERSONAL PROPERTY 23 : f
11 350 Motor Vehicle G 376 Other Fraud 0 710 Fatr Labor Standards
01 355 Motor Vehicle O 371 Frith in Lending Act

Product Liability 0 380 Other Personal CQ 720 Labor/Management
01 360 Other Personal Property Damage Relations

Eyjury 0 385 Property Damage G 740 Railway Labor Act
£7 362 Personal Ingury - Product Liability O 751 Family and Medical

  

 

 

 

 

Leave Act

 

 

 

Click here for: Nature of Suit Code Descriptions.

(1 423 Appeal 28 USC £58
O 423 Withdrawal
28 USC 157

PROPERTY RIGHTS

0 820 Copyrights

G 830 Patent

Ci 835 Patent - Abbreviated
New Drug Application

0 840 Trademark

fOSOCTAG SECURED

O 861 HLA (1395)

O 862 Black Lung (923)

OF 863 DIWC/DIWW (405(p}}

© 864 SSID Title XVI

C1 865 RSE (405(g))

  

 
   

 

 

 

 

    

STATURE

0 375 False Claims Act

0 376 Qui Tam (31 USC
3729(a))

G 400 State Reapportionment

CG 410 Antitrust

(7 430 Banks aod Banking

0 450 Commerce

0 460 Deportation

i 470 Racketeer Influenced and
Corrupt Organizations

0 480 Consumer Credit

0] 485 Telephone Consumer
Protection Act

© 490 Cable/Sat TY

(7) 850 Securtties/Commodities!
Exchange

CGF 890 Other Statutory Actions

OF 891 Agricultural Acts

 

cee ART PRISONER PETITIONS 10) 790 Other Labor Litigation PEDERAICTAR SUITS<| C1 893 Environmental Matters
DO 210 Land Condemn: 0 440 Other Civil Habeas Corpus: O 791 Employee Retirement C) 870 Taxes (U.S, Plaintiff 0 895 Freedom of Information
CF 220 Foreclosure O 44E Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
OF 236 Rent Lease & Ejectment M442 Employment C1 510 Motions to Vacate 871 ERS-—Fhird Party OF 896 Arbitration
(7 246 Torts to Land 0 443 Housings Sentence 26 USC 7609 O 899 Administrative Procedure
0 245 Tort Product Liability Accommodations {1 536 General Act/Review or Appeal of
G 290 AH Other Real Property C1 445 Amer. w/Disabilities -] {7 535 Death Penalty Agency Decision
Employment Other: O) 462 Naturalization Application CF 950 Constitutionality of
CF 446 Amer. w/Disabilities - | 540 Mandamus & Other {17 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
CO 448 Education 0) 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an “X™ in One Rex Only)
Mt Original O12 Removed from G 3 Remanded from (1 4 Reinstatedor O 5 Transferred from (1 6 Multidistrict C7 8 Multidistrict
Proceeding State Court Appetlate Court Reopened Another District Litigation - Litigation -
(specifi) Transfer Direct File

 

VI. CAUSE OF ACTION

42 USC 1981 and 1983
Brief description of cause:

 

Cite the U.8. Civil Statute under which you are filing Wo net cite jurisdictional statutes untess diversity).

Plaintiff has been subjected to discrimination, harassment and a hostile work environment because of his race

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: WYes No
VII. RELATED CASE(S) ; ;
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ‘JoAe peng
10/22/2019 denn DOR ry
FOR OFFICE USE ONLY ’ é “ f "y
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 9:19-Cv-04951- JS POGU RST b ert! AG bO/23/19 Page 3 of 15

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se platutiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintiff: 563 South Christian St, Lancaster PA 17602

 

Address of Defendant: 400 North Street, Fifth Floor, Harrisburg PA 17120

 

PennDOT Engineering District 8

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, [F ANY;

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

i. Is this case related to property included in an earlier numbered suit pending or within one year Yes | | no] /]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case invoive the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights - ¥es [| No

case filed by the same individual?

i certify that, to my knowledge, the within case [is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 10/22/201 9 fe mb wha IV 83362

A florneye at-Law / Pro Se Platntif Attorney LD. # (if applicable}

 

 

CIVIL: (Place a Vin one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

 

 

 

 

 

A. B.
{] 1 oi
[] 2. FELA [J] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury C] 3. Assault, Defamation
Ci 4. Antitrust CL] 4. Marine Personal Injury
LE] 5. Patent (1 5. Motor Vehicle Personal Injury
[] 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
7. Civil Rights Li 7. Products Liability
[.] 8. Habeas Corpus C1 8. Products Liability - Asbestos

9, Securities Act(s) Cases [] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify).
[J] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect af this certification is to remove the case from eligibility for arbitration)

L Gary Schaikopf, Esq counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

oN fo
DATE: 10/22/2019 7 Pode eTe fooplen? My 83362

"Attor ney-at-Law / Pro Se Plaintiff v Attorney LD. # (if applicable)”

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 

 
Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 4 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Alexander Goodwin

Vv.

Pennsylvania Department of
Transportation, et al

CIVIL ACTION

NO.

in accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plamtiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255,

(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d} Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

management cases.)

() Standard Management — Cases that do not fall into any one of the other tracks.

)

-)
C)

( )

 

 

 

10-22-19 Gary Schafkopf, Esq Plaintiff
Date Attorney-at-law Attorney for
610-664-5200 888-283-1334 gary@schaflaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 

 
Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 5 of 15

MILDENBERG LAW FIRM

Brian R. Mildenberg, Attorney ID No. 84861
1735 Market Street, Ste, 3750

Philadelphia, PA 19103
brian@mildenberglaw.com

215-545-4870

Fax: 215-545-4871

Attorney for Plaintiff

Additional Counsel Listed on signature page

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

ALEXANDER GODWIN : Civil Action No,
563 South Christian St. :

Lancaster, PA 17602
JURY TRIAL OF TWELVE (12)

Plaintiff : JURORS DEMANDED
Vv. :

PENNSYLVANIA DEPARTMENT OF
TRANSPORTATION

400 North St., Fifth Floor

Harrisburg, PA 17120

And

PennDOT ENGINEERING DISTRICT 8
2140 Herr Street
Harrisburg PA 17103-1699

And

BOB COLDREN

individually & in his official capacity as an
employee for PeernDOT

2140 Herr Street

Harrisburg PA 17103-1699

And

DANIEL BOWERS

individually & in his official capacity as an
employee for PennDOT

2140 Herr Street

Harrisburg PA 17103-16

 
Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 6 of 15

 

And
DIANA WEAVER
individually & in his official capacity as an
employee for PennDOT
2140 Herr Street
Harrisburg PA 17103-16

Defendants

PARTIES

1, Plaintiff, Alexander Godwin, is an adult individual, residing at the above captioned
address. At all times material Plaintiff was employed by the Defendant, PennDOT as a
Transportation Equipment Operator A. Plaintiff has worked for Defendant since
November 10, 2014 to the present.

2, Defendant, PennDOT, is agency of the Commonwealth of Pennsylvania that oversees
programs and policies affecting highways, urban and rural public transportation, airports,
railroads, ports, and waterways.

3. Defendant, PennDOT Engineering District 8, is the iecal PennDOT Agency for Lancaster
County Pennsylvania.

4. Defendant, Bob Coldren, is an adult individual and employee of PennDOT Engineering
District 8 doing business at the above captioned address.

5. Defendant, Daniel Bowers, is an adult individual and employee of PennDOT Engineering
District 8 doing business at the above captioned address.

6. Defendant, Diana Weaver, is an adult individual and employee of PennDOT Engineering
District 8 doing business at the above captioned address.

JURISDICTION AND VENUE

7. The above paragraphs are hereby incorporated herein by reference.

 
10.

li.

12.

13.

14.

15.

16,

17.

Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 7 of 15

Jurisdiction over the matter is conferred upon the Court by 28 USC § 1331, as the cause
of action arises under federal law (to wit; 42 U.S.C. § 1981 & 1983).
Venue is proper in this district as the facts and transactions involved in the discrimination
complained of herein occurred in large part in Lancaster, Pennsylvania.
Plaintiff has filed a charge of discrimination with the EEOC and obtained a Right to Sue
Letter. (Exh. A).

STATEMENT OF FACTS
Defendant, in a number of unlawful, and discriminatory acts, created a discriminatory
and hostile work environment for Plaintiff.
Plaintiff has been employed by Defendant PennDot since November 10, 2014.
Beginning in 2014, Plaintiff suffered multiple incidents of discrimination duc to his
ethnicity/race. Plaintiff is the only black employee in the Lancaster County division of
PennDOT, which has over 100 employees.
While Plaintiff was working one morning Caldren, called Plaintiff a “token” Caldren
stated that Plaintiff was only hired because he was black and that a quota needed to be
filled.
Plaintiff was highly offended, upset, and hurt by what was said but did not pursue further
actions as he did not believe anything would have been done.
On another occasion, Plaintiff was present when Joe Sellars said that a modified truck,
which had a side step on it, was “nigger rigged.”
Plaintiff was shocked by the use of racial slurs, especially since he is the only black male
in his workforce. He told his coworker that the term was derogatory and should not be

used.

 
18.

19.

20,

21,

22.

23.

24,

25,

Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 8 of 15

On September 21, 2018, Plaintiff was in a crew cab Bowers and another co-worker, Fred
Marten, when Bowers commented that a “nigger is beating up on a poor little white girl”
while watching a video on his phone.

Plaintiff was stunned by the casual use of the word and that his coworkers would so
willingly use the term in front of him. He was too upset to continue working and had to
leave early that day.

On September 24, 2018, Plaintiff had been assigned to equipment transport for shoulder
cutting. He was standing at the location when he heard Diane Weaver and Joe Gura were
talking. Diane Weaver, who is also the Union President told Gura that her daughter’s
boyfriend was a “Mutt.” Weaver referred to the boyfriend as a mutt because he was
mixed-race.

Plaintiff did not participate in the conversation and tried to ignore them until Weaver
approached him to ask him what a “spaghetti nigger” was.

Plaintiff was appalled that the union president would ask him such a question and was
very uncomfortable in her presence.

Plaintiff was in disbelief at the disrespectfulness and insensitivity shown by the Weaver
(when she asked him to define the racial slur), she justified her actions by saying “you
guys call each other the nigger word.”

Plaintiff was highly offended and disturbed by the whole ordeal. Plaintiff was told by his
coworkers that Weaver had use the word on other occasions.

Plaintiff talked to some of his co-workers on September 25, 2018 about the use of
derogatory terms around him, and they agreed that the terms were highly offensive and

were stunned by the use of the term in Plaintiff's presence.

 
26,

27.

28.

29.

30.

31.

32.

33.

34,

Case 5:19-cv-04951-JLS Document1 Filed 10/23/19 Page 9 of 15

On September 26, 2018, Plaintiff brought up the offenses and discrimination to
management and other employees about the hostile work environment and the continued
use of derogatory and racial slurs in his presence. He then asked that the offenders,
Caldren, Bowers, and Weaver to write him a formal apology.

Caldren claimed that he did not remember the “token” incident even though Plaintiff has
a witness who overheard him. Plaintiff did not receive an apology from him.

Plaintiff received a handwritten apology letter from Weaver shortly after the meeting,
admitting to having used the racial slur but saying that she “thought they were friends.”
The next day, Plaintiff was told that Weaver stated to others that she now felt
uncomfortable and unsafe working with Plaintiff and accused him of using racial slurs
against her, which Plaintiff denies doing. He is shocked that she would turn the situation
around and accuse him.

Upon information and belief, Defendants refuses to take further steps to provide a
positive work environment for Plaintiff and people of color.

Even though complaints have been made in the past, Defendant has not addressed the
discrimination and racism, nor has it provided workshops or training for employees on
the topic.

Plaintiff felt ostracized and discriminated against as the only African American worker at
Lancaster County PennDOT and has started to seek other employment opportunities.
Plaintiff had a great interview within the City of Lancaster but was told by the
interviewer that he was given a bad reference from his job.

Plaintiff has no complaints or warnings against him in the years that he has worked at

PennDOT.

 
Case 5:19-cv-04951-JLS Document 1 Filed 10/23/19 Page 10 of 15

35. Upon information and belief, Defendant retaliated against Plaintiff for bringing up his
complaints about the racial discrimination by giving him an unwarranted bad reference.

36. Plaintiff feels helpless and hopeless employed with Defendant due to the hostile work
environment.

37. Plaintiff cannot sleep and is fearful for retaliation because he brought up his complaint to
his majority white coworkers.

38. The actions of Defendant have caused Plaintiff to suffer fear, distress, upset, financial
loss and have negatively impacted his reputation with potential employers.

39, Plaintiff is currently on leave as a result of a work-related injury; however, Plaintiff does
not plan to return to work for Defendant due to the aforesaid hostile work environment
and retaliation.

STATEMENT OF CLAIMS
COUNT I
CIVIL RIGHTS VIOLATION 42 U.S.C, § 1981 & 1983 -
HARASSMENT, DISCRIMINATION AND HOSTILE WORK ENVIRONMENT ON
THE BASIS OF ETHNICITY AND RACE

40. The above paragraphs are incorporated herein by reference.

41. As a result of Defendant’s actions as aforesaid, Defendant has denied Plaintiff the right to
the same terms, conditions, privileges and benefits of his employment agreement with
PennDOT, in violation of 42 U.S.C. § 1981,

42. Such violations of 42 U.S.C. § 1981 is actionable against Defendant, a government entity,
pursuant to 42 U.S.C. § 1983.

43. Defendant has caused Plaintiff to suffer humiliation and embarrassment, emotional

distress, and to sustain damages for which recovery of compensatory damages may be

had pursuant to 42 U.S.C. § 1983.

 
44,

45.

46.

47.

48.

49.

30.

31.

52,

53.

34.

Case 5:19-cv-04951-JLS Document 1 Filed 10/23/19 Page 11 of 15

Said hostile environment and discrimination against Plaintiff was pervasive and severe.
Said hostile environment and discrimination against Plaintiff has affected Plaintiff to his
detriment.

Said hostile environment, discrimination and harassment would detrimentally affect a
reasonable person under similar circumstances.

Said discrimination and harassment has caused a hostile work environment.

Plaintiff has suffered a constructive termination as a result of the aforesaid hostile work
environment and retaliation.

Said violations were done intentionally and/or knowingly with malice or reckless
indifference and warrant the imposition of punitive damages.

As a direct and proximate result of Defendant’s violation of 42 U.S.C. § 1983, Plaintiff
has suffered the damages and losses set forth herein and has incurred attorneys' fees and
costs.

Plaintiff is suffering and will continue to suffer irreparable injury and monetary damages
as a result of Defendant’s discriminatory acts unless and until this Court grants the relief
requested herein.

The wrongful acts and conduct of Defendant were done with deliberate indifference to
the statutory and constitutional rights of Plaintiff.

COUNT II
VIOLATION OF TITLE VII

The above paragraphs are hereby incorporated herein by reference.
By committing the foregoing acts of discrimination against Plaintiff, Defendant has

violated Title VIL.

 
Case 5:19-cv-04951-JLS Document 1 Filed 10/23/19 Page 12 of 15

55, Plaintiff has suffered a constructive termination as a result of the aforesaid hostile work
environment and retaliation.

56. Said violations were done with malice and/or reckless indifference and warrant the
imposition of punitive damages.

57. As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff has
suffered the damages and losses set forth herein and has incurred attorney’s fees and
costs.

58. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary
damages as a result of Defendant’s discriminatory acts unless and until this Court grants

the relief requested herein.

COUNT Il
42 U.S.C. See. 1985
CIVIL RIGHTS CONSPIRACY

59. The above paragraphs are incorporated herein by reference.

60. The foregoing conduct of Defendant violates Plaintiff's rights pursuant to 42 U.S.C. Sec.
1985, which proscribes any agreement or conspiracy to violate Plaintiff's federally
protected civil rights, including those rights under 42 U.S.C, Sec, 1981 and 1983.
WHEREFORE, Plaintiff demands judgment in his favor and against Defendant in an

amount in excess of $75,000.00, together with interest, costs, punitive damages, attorney’s fees

and such other and further relief as this Honorable Court deems just, including equitable

injunctive relief.

JURY DEMAND

Plaintiffs hereby demand a jury trial as to all issues so triable herein.

 
Case 5:19-cv-04951-JLS Document 1 Filed 10/23/19 Page 13 of 15

[remainder of page intentionally left blanix.|

Respectfully Submitted,

BY: 4s/ Matthew Weisberg
MATTHEW B. WEISBERG, ESQ
Attorney ID No. 85570
DAVID A. BERLIN, ESQ.
WEISBERG LAW
Attorney ID No. 314400

7 South Morton Ave. 19070
Morton, PA

610-690-0801

Fax: 610-690-0880
Attorneys for Plaintiff

DATED: 10-22-19

BY: /s/ Brian R Mildenberg
BRIAN R. MILDENBERG, ESQ
MILDENBERG LAW FIRM
Attorney ID No. 84861

1735 Market Street, Ste. 3750
Philadeiphia, PA 19103
215-545-4870

Fax: 215-545-4871

DATED: 10-22-19

 

GARY SCHAFKOPF, ESQ si
SCHAFKOPF LAW, LLC
Attomey ID No. 83362

11 Bala Ave

Bala Cynwyd, PA 19004
610-664-5200 Ext 104

Fax: 888-238-1334

Attorney for Plaintiff

DATED: 10-22-19

 
Case 5:19-cv-04951-JLS Document 1 Filed 10/23/19 Page 14 of 15

EXHIBIT A

 
 

 

 

 

 

 

 

Lo |
ci I
— |
Oo
LO
o
w
>
o
ou
o
on
on
roa)
al
nn
oO
o
oO
oO |
zt
o
~
Cc
o
&
a)
Oo
Oo]
Q
We
_if
”?
ci
aI
OD §
+
oF
> EF
Og
os
os

 

Case 5

 

 
